PER CURIAM.
Appellant’s response to our order to show cause fails to establish that a notice of appeal was filed in a timely fashion. Accordingly, we dismiss the appeal for lack of jurisdiction. However, because it appears that appellant at least attempted to timely inform his trial counsel of his desire to appeal, this disposition is without prejudice to appellant’s right to seek a belated appeal pursuant to the procedures set forth in Florida Rule of Appellate Procedure 9.141(c).
MINER, WOLF and WEBSTER, JJ., concur.